EXHIBIT 10.1

THIRD AMENDMENT TO CREDIT AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of April
16, 2007 to the Credit Agreement referenced below is by and among DST Systems,
Inc., a Delaware corporation (the “Borrower”), the Lenders identified on the
signature pages hereto and Bank of America, N.A. as Administrative Agent, L/C
Issuer and Swing Line Lender (the “Administrative Agent”).

WITNESSETH

WHEREAS, $600 million in credit facilities have been established in favor of the
Borrower pursuant to the terms of that Credit Agreement dated as of June 28,
2005 (as modified by that certain Consent dated as of December 22, 2005, as
amended by that certain First Amendment to Credit Agreement dated as of February
17, 2006, that certain Second Amendment to Credit Agreement dated as of
September 1, 2006 and as may be further amended, restated, modified or
supplemented from time to time, the “Credit Agreement”) among the Borrower, the
Lenders identified therein (the “Lenders”) and the Administrative Agent;

WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
to modify certain provisions contained therein; and

WHEREAS, the Required Lenders have agreed to amend the Credit Agreement on the
terms and subject to the conditions set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1.                                       Defined Terms.  Capitalized terms used
herein but not otherwise defined herein shall have the meanings provided to such
terms in the Credit Agreement.

2.                                       Amendments.  Subject to the
satisfaction of the conditions precedent set forth in Section 3 hereof, the
Credit Agreement is amended in the following respects:

(a)                                  Section 1.01 of the Credit Agreement is
hereby amended by adding the following definition in alphabetical order:

“Securitization SPE” means a special purpose entity that is a Subsidiary of the
Borrower and that is formed for the sole and exclusive purpose of entering into
one or more Permitted Securitization Transactions and engaging in the purchase,
sale, pledging and financing of Receivables in connection with and pursuant to
such Permitted Securitization Transactions.


--------------------------------------------------------------------------------


(b)                                 Section 8.01(m) of the Credit Agreement is
hereby deleted in its entirety and replaced with the following:

(m)                               any interest of title of a buyer in connection
with, and Liens arising pursuant to, a Permitted Securitization Transaction;

(c)                                  Section 8.09(a) of the Credit Agreement is
hereby amended by deleting the word “and” at the end of clause (iv) thereof,
renumbering existing clause (v) thereof to clause (vi) and adding a new clause
(v) as follows:

(v)                                 Restrictions and limitations applicable to a
Securitization SPE in connection with a Permitted Securitization Transaction;
and

3.                                       Conditions Precedent.  This Amendment
shall become effective upon the satisfaction of the following conditions:

(a)                                  Execution of Counterparts of Amendment. 
Receipt by the Administrative Agent of counterparts of this Amendment duly
executed by the Borrower, the Administrative Agent and the Required Lenders; and

(b)                                 Fees and Expenses.  The payment by the
Borrower to the Administrative Agent (or its Affiliates) of all fees and
reasonable expenses relating to this Amendment which are due and payable on the
date hereof including all reasonable out of pocket costs and expenses of the
Administrative Agent in connection with the preparation, execution and delivery
of this Amendment, including, without limitation, the reasonable fees and
expenses of Moore & Van Allen PLLC, special counsel to the Administrative Agent.

4.                                       Representations and Warranties.  The
Borrower hereby represents and warrants that (a) it has the requisite corporate
power and authority to execute, deliver and perform this Amendment, (b) it is
duly authorized to, and has been authorized by all necessary corporate action
to, execute, deliver and perform this Amendment, (c) no consent, approval,
authorization or order of, or filing, registration or qualification with, any
court or governmental authority or third party is required in connection with
the execution, delivery or performance by it of this Amendment, (d) the
execution, delivery and performance by it of this Amendment do not and will not
conflict with, result in a breach of or constitute a default under the articles
of incorporation, bylaws or other organizational documents of the Borrower or
any of its Subsidiaries or any indenture or other material agreement or
instrument to which any such Person is a party or by which any of its properties
may be bound or the approval of any Governmental Authority relating to such
Person except as could not reasonably be expected to have a Material Adverse
Effect, (e) the representations and warranties contained in Article VI of the
Credit Agreement are true and correct in all material respects on and as of the
date hereof as though made on and as of such date (except for those which
expressly relate to an earlier date) and (f) no Default or Event of Default
exists under the Credit Agreement on and as of the date hereof and after giving
effect to this Amendment, or will occur as a result of the transactions
contemplated hereby.


--------------------------------------------------------------------------------


5.                                       No Other Changes; Ratification.  Except
as expressly modified hereby, all of the terms and provisions of the Credit
Agreement (including schedules and exhibits thereto) and the other Loan
Documents shall remain in full force and effect.  The term “this Agreement” or
“Credit Agreement” and all similar references as used in each of the Loan
Documents shall hereafter mean the Credit Agreement as amended by this
Amendment.  Except as herein specifically agreed, the Credit Agreement is hereby
ratified and confirmed and shall remain in full force and effect according to
its terms.

6.                                       Counterparts; Facsimile/Email.  This
Amendment may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed an original and it shall not be necessary
in making proof of this Amendment to produce or account for more than one such
counterpart.  Delivery of an executed counterpart of this Amendment by telecopy
or electronic mail by any party hereto shall be effective as such party’s
original executed counterpart.

7.                                       Governing Law.  This Amendment shall be
deemed to be a contract made under, and for all purposes shall be construed in
accordance with, the laws of the State of New York.

8.                                       Entirety. This Amendment and the other
Loan Documents embody the entire agreement between the parties and supersede all
prior agreements and understandings, if any, relating to the subject matter
hereof.  These Loan Documents represent the final agreement between the parties
and may not be contradicted by evidence of prior, contemporaneous or subsequent
oral agreements of the parties.  There are no oral agreements between the
parties.

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

BORROWER:

DST SYSTEMS, INC.,

 

a Delaware corporation

 

 

 

By:

 

/s/ Kenneth V. Hager

 

 

 

Name:

Kenneth V. Hager

 

Title:

Vice President, Chief Financial Officer and

 

 

Treasurer

 

 

ADMINISTRATIVE AGENT

 

 

AND LENDERS:

 

BANK OF AMERICA, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Mollie S. Canup

 

 

 

Name:  Mollie S. Canup

 

 

Title:  Vice President

 


--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

 

as a Lender, L/C Issuer and Swing Line Lender

 

 

 

 

 

By:

/s/ Aileen Supena

 

 

 

Name:  Aileen Supena

 

 

Title:  Vice President

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI, UFJ,
CHICAGO BRANCH

 

 

 

 

 

By:

/s/ Masakazu Sato

 

 

 

Name:  Masakazu Sato

 

 

Title:  Deputy General Manager

 

 

 

 

 

CITIBANK, N.A.,

 

 

 

 

 

By:

/s/ Matthew Nicholls

 

 

 

Name:  Matthew Nicholls

 

 

Title:  Managing Director

 

 

 

 

 

COMMERCE BANK, N.A.

 

 

 

 

 

By:

/s/ David Enslen

 

 

 

Name:  David Enslen

 

 

Title:  Senior Vice President

 

 

 

 

 

COMMERZEBANK
AKTIENGESELLSCHAFT,

 

 

NEW YORK BRANCH AND GRAND

 

 

CAYMAN BRANCHES

 

 

 

 

 

By:

/s/ Al Morrow

 

 

 

 

/s/ John Marlatt

 

 

 

Name:  Albert Morrow

 

 

Name:  John Marlatt

 

 

Title:  Assistant Vice President

 

 

Title:  Senior Vice President

 

 

 

 

 

LLOYDS TSB BANK plc

 

 

 

 

 

By:

/s/ Andrew J. Roberts

 

 

 

Name:  Andrew J. Roberts

 

 

Title:  Director, Corporate Banking


--------------------------------------------------------------------------------


 

 

By:

/s/ Carlos E. Lopez

 



 

Name:  Carlos E. Lopez

 

 

Title:  Associate Director, Corporate Banking

 

 

 

 

 

MIZUHO CORPORATE BANK (USA)

 

 

 

 

 

By:

/s/ Bertram H. Tang

 

 

 

Name:  Bertram H. Tang

 

 

Title:  Senior Vice President & Team Leader

 

 

 

 

 

THE ROYAL BANK OF SCOTLAND plc

 

 

 

 

 

By:

/s/ Philippe Sandmeier

 

 

 

Name:  Philippe Sandmeier

 

 

Title:  Managing Director

 

 

 

 

 

UMB BANK, N.A.

 

 

 

 

 

By:

/s/ Douglas F. Page

 

 

 

Name:  Douglas F. Page

 

 

Title:  Executive Vice President

 

 

 

 

 

U.S. BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Michael J. Reymann

 

 

 

Name:  Michael J. Reymann

 

 

Title:  Senior Vice President

 

 

 

 

 

WACHOVIA BANK, NATIONAL

 

 

ASSOCIATION

 

 

 

 

 

By:

/s/ Karin E. Samuel

 

 

 

Name:  Karin E. Samuel

 

 

Title:  Vice President

 

 

 

 

 

WELLS FARGO BANK, N.A.

 

 

 

 

 

By:

/s/ Tammy R. Henke

 

 

 

Name:  Tammy R. Henke

 

 

Title:  Vice President

 


--------------------------------------------------------------------------------